Citation Nr: 0825366	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  96-18 976	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome (OBS).

2.  Entitlement to a separate rating for a cognitive disorder 
distinct from a rating for posttraumatic stress disorder 
(PTSD).

3.  Entitlement to a higher initial rating for PTSD prior to 
August 23, 1999.

4.  Entitlement to an effective date earlier than August 23, 
1999, for a staged rating for PTSD.

5.  Entitlement to an effective date earlier than August 23, 
1999, for a total disability rating based on individual 
unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The veteran, L.B. and J.F.  


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and later rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In August 1996, the RO denied service connection for OBS.  
The veteran appealed.  In July 1999, the RO awarded service 
connection for PTSD with cognitive disorder and assigned an 
initial 30 percent rating, effective from June 15, 1994.  The 
veteran disagreed with the 30 percent rating and the denial 
of a separate rating for cognitive disorder.  

In pertinent part of an April 2000 rating decision, the RO 
continued to deny a separate rating for cognitive disorder, 
but assigned a 70 percent rating effective April 23, 1999, 
for PTSD with cognitive disorder and awarded TDIU effective 
April 23, 1999.  In April and May 2000 statements, the 
veteran's former attorney conveyed the veteran's pleasure 
with a 70 percent rating for PTSD and for TDIU, but disagreed 
with the effective dates assigned for both.  The veteran has 
not withdrawn his appeal for a higher PTSD rating or for 
service connection for OBS or for a separate rating for 
cognitive disorder.

In November 2000, the veteran withdrew his request for a 
hearing before a Veterans Law Judge. 

Because the Board has granted the appeal for a separate 
rating for service-connected cognitive disorder in the 
decision below, the Board must recharacterize certain issues 
on appeal to reflect this grant of benefits.  Issues number 3 
and 4, as listed on page 1, have been changed to reflect the 
decision below.  

Service connection for OBS, an initial rating for PTSD prior 
to August 23, 1999, an effective date earlier than August 23, 
1999, for a staged rating for PTSD, and an effective date 
earlier than August 23, 1999, for TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The medical evidence distinguishes the veteran's 
cognitive disorder from PTSD.  

2.  The service-connected cognitive disorder has been 
manifested by poor incidental learning ability, moderately 
limited ability to maintain attention and concentration for 
extended periods, a 20 point drop in his IQ, and memory 
problems throughout the appeal period.  


CONCLUSIONS OF LAW

1.  For the period prior to November 7, 1996, the criteria 
for a separate 30 percent schedular rating for cognitive 
disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.126, 4.132, Diagnostic Code 9304 (1996).

2.  For the appeal period beginning on November 7, 1996, the 
criteria for a separate 50 percent schedular rating for 
cognitive disorder are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.126, 4.132, Diagnostic Code 9304 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  These notices 
must be provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

These notification requirements are not applicable in all 
cases, however.  Where, as here, a veteran challenges the 
initial rating assigned following a grant of service 
connection for a disability, the Court of Appeals for 
Veterans Claims (Court) has held that the typical service-
connection claim has been more than substantiated, or proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006) 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment records, SSA records, 
and private medical reports.   The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to a Separate Rating for Cognitive Deficits

An April 2000 rating decision reflects that VA has granted 
service connection for "PTSD with cognitive disorder."  The 
PTSD stressors appear to include the heat stroke incident 
during active service.  Certain cognitive deficits were 
attributed by VA medical professionals to residuals of the 
in-service heat stroke incident wherein the veteran's body 
temperature rose to 107 degrees.  While the RO has assigned a 
single disability rating for PTSD with cognitive disorder, 
the veteran has requested that VA rate his cognitive disorder 
separately.  

In July 2005, the Board requested that a physician determine 
whether the veteran's PTSD could be distinguished from that 
for cognitive disorder or OBS (if found).  In a February 2007 
VA compensation examination report, a physician offered Axis 
I diagnoses of PTSD and of "cognitive disorder, no other 
symptoms" which clearly distinguishes the cognitive disorder 
from the primary psychiatric diagnosis of PTSD.  The 
physician further explained, "I did not find any evidence 
that the veteran's cognitive disorder was related in any way 
to his posttraumatic stress disorder symptomatology."  
Finally, the physician stated, "I did not see any evidence 
suggesting any etiology for his cognitive difficulties other 
than his exposure to heat stroke."

The February 2007 VA physician specifically noted that a 
cognitive disorder had caused memory impairment, whereas PTSD 
symptoms included nightmares, intrusive thoughts, startled 
response, discomfort around crowds, and avoidance of war 
movies.  

Not only do medical professionals agree that the cognitive 
disorder is a separate disability.  In fact, separate ratings 
(for cognitive versus mental disorders) are also mandated by 
38 C.F.R. § 4.126 (c) (2007), which states:

Delirium, dementia, and amnestic and other 
cognitive disorders shall be evaluated under the 
general rating formula for mental disorders; 
Neurologic deficits or other impairments [emphasis 
added] stemming from the same etiology (e.g. a head 
injury) shall be evaluated separately [emphasis 
added] and combined with the evaluation for 
delirium, dementia, or amnestic or other cognitive 
disorder (see § 4.25).  

Thus, VA regulations clearly require that other impairments 
(in this case, PTSD) stemming from the same etiology, must be 
separately evaluated from cognitive disorder and then 
combined in the usual fashion under § 4.25.  As such, the 
Board concludes that a separate rating for the veteran's 
service-connected cognitive disorder is warranted.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Because the rating criteria changed during the pendency of 
the veteran's appeal (effective November 7, 1996), the 
question arises as to which set of rating criteria applies.  
A liberalizing law will generally be held to have no 
retroactive effects.  38 U.S.C.A. § 5110(g); VAOPGCPREC 7-
2003.  

Under the former applicable criteria, 38 C.F.R. § 4.132 
(1996), a 10 percent evaluation is warranted when the 
symptoms are less than the criteria required for the 
30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted when the 
ability to establish or maintain effective and wholesome 
relationships with people is definitely impaired, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  VA's General 
Counsel has defined "definite" as "distinct, ambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VA O.G.C. Prec. 9-93.  
The VA, including the Board, is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is warranted under the former 
criteria when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted when: 1) 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) the veteran exhibits totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
there is demonstrable inability to obtain or retain 
employment.

Effective from November 7, 1996, 38 C.F.R. § 4.130 provides 
that a 50 percent rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

With regard to the facts of this particular case, the Board 
notes that a July 1994 VA consultation report notes that 
neuropsychological testing revealed "poor incidental 
learning ability." 

A December 1995 SSA evaluation notes that the ability to 
maintain attention and concentration for extended periods was 
moderately limited.  The report notes that the veteran 
attributed a 20 point drop in his IQ to the heat stroke.  The 
SSA decision then notes, "A thorough review of the evidence 
supports the claimant's contentions." 

During an August 1996 VA examination, the veteran was asked 
about his cognitive problems.  He reported extreme agitation, 
IQ problems, and memory problems.  The examiner noted that 
the veteran repeatedly misinterpreted or misconstrued certain 
questions about his cognitive problems.  The only Axis I 
diagnosis offered during that examination was cognitive 
disorder, not otherwise specified (NOS).  The psychologist 
assigned a Global Assessment of Functioning (GAF) score of 55 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter DSM-IV), a GAF score of 51 to 60 is indicative 
of moderate symptoms (flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See 38 C.F.R. § 4.125 (2007)].  
This VA examination report offers perhaps the clearest 
picture of the severity of the cognitive disorder by itself, 
as no other Axis I diagnosis was offered.  

An August 2001 VA PTSD clinic report notes a primary Axis I 
diagnosis of PTSD, but then also lists on Axis one a 
secondary diagnosis of, "Personality change and cognitive 
change due to CNS [central nervous system] damage due to past 
heat stroke."  The report contains a GAF score of 41 and 
states, "Mem/Conc appear to be affected."  According to 
DSM-IV, GAF scores of 41 through 50 or lower are indicative 
of serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  See 38 C.F.R. § 4.125 (2007).  

In a February 1997 letter, a VA staff psychiatrist reported 
that the veteran had cognitive deficits confirmed by testing, 
due to heat stroke.  The psychiatrist did not list those 
deficits, however.  

A February 2007 VA compensation examiner made clear that the 
veteran's "PTSD symptoms and cognitive difficulties would 
make a successful occupation virtually impossible."  The 
examiner also found that cognitive difficulties by themselves 
would not preclude activities of daily living.  

Condensing the above evidence into a statement of 
manifestations throughout the appeal period, the Board finds 
that the veteran's cognitive disorder has been manifested by 
poor incidental learning ability, moderately limited ability 
to maintain attention and concentration for extended periods, 
a 20 point drop in his IQ, and memory problems. 

Comparing the manifestations with the rating criteria above, 
the evidence indicates that the veteran's cognitive disorder 
is no more than moderate in degree, as noted by the GAF score 
of 55 assigned to cognitive disorder in 1996 and by the 
characterization of "moderate" impairment.  Thus, the 
criteria of a 30 percent rating appear to be more nearly 
approximated prior to November 7, 1996 (under the former 
criteria).  The criteria of a 50 percent or higher rating 
under the prior provisions are not more nearly approximated 
because the "considerably impaired" level of severity is 
not shown.   

Next for consideration is whether the changes to the rating 
schedule that became effective November 7, 1996, are more 
favorable to the veteran.  Comparing the manifestations to 
these revised rating criteria, the only symptoms attributed 
to the cognitive disorder that are listed in the 50 percent 
criteria are memory problems.  None of the other listed 
criteria are shown, although the veteran has some 
manifestations that are not mentioned in the new schedule.  
These additional symptoms include poor incidental learning 
ability, moderately limited ability to maintain attention and 
concentration for extended periods, and a 20 point drop in IQ 
and appear to be outside the rating criteria.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002) the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating and the Board's analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme.  The Court found it appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

Applying the benefit of the doubt to the level of 
occupational and social impairment attributed to the 
cognitive disorder, the criteria of a 50% rating for 
cognitive disorder under the revised rating criteria are more 
nearly approximated.  Of significance to the Board are the 
factors appearing outside the rating criteria, which include 
poor incidental learning ability, moderately limited ability 
to maintain attention and concentration for extended periods, 
and a 20 point drop in IQ.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A separate 30% rating 
for cognitive disorder must therefore be granted for that 
portion of the appeal period prior to November 7, 1996 (under 
the former rating criteria), and a 50% rating must be 
assigned beginning on November 7, 1996 (under the revised 
rating criteria).  


ORDER

Separate ratings for a cognitive disorder (30% prior to 
November 7, 1996 and 50% from November 7, 1996) are granted, 
subject to the laws and regulations governing payment of 
monetary benefits. 


REMAND

Service Connection for Organic Brain Syndrome

VA testing in August 1994 found a diffuse pattern of deficits 
in mental functions that must be accepted as evidence of an 
organic brain disorder.  The report notes that the testing 
revealed a chronic, stable cerebral dysfunction.  The 
impression was "Moderate Organic Brain Dysfunction-
Diffuse-with greater impairment of right hemisphere 
functions."  Psychiatric testing for the Social Security 
Administration 


(SSA) dated in March 1996 also concludes that the veteran has 
moderate organic brain syndrome.  

In its July 2005 REMAND, the Board noted that a notice of 
disagreement addressing the denial of service connection for 
OBS had not yet been addressed in a statement of the case 
(SOC).  This was erroneous.  The RO issued an appropriate SOC 
in January 1999 and the veteran timely submitted 
correspondence that was accepted by the RO in lieu of a VA 
Form 9, Substantive Appeal.  

In July 2005, the Board remanded the issue of a separate 
rating for cognitive disorder.  In February 2007, a VA 
examiner clearly separated the cognitive disorder from PTSD.  
Because the Board now has jurisdiction to address service 
connection for OBS, we must ask the VA examiner to clarify 
whether OBS represents a disability separate from cognitive 
disorder.  Although the February 2007 examiner stated, "I 
did not find evidence of another psychiatric disorder in 
today's examination", this statement rules out the presence 
of other mental disorders, but does not tend to rule out the 
presence of OBS, which is not a mental disorder.  Rather, OBS 
appears to be an organic disease of the central nervous 
system.  See 38 C.F.R. § 4.124a, Organic Diseases of the 
Central Nervous System, Diagnostic Code 8045, Brain disease 
due to trauma.   

Higher PTSD Ratings and TDIU

Because the Board has granted separate ratings for cognitive 
disorder, the rating or ratings to be assigned for PTSD for 
each portion of the appeal period could be impacted as well 
as the effective dates for those PTSD ratings and the 
effective date for entitlement to TDIU.  A determination of 
entitlement to service connection for OBS might also impact 
the ratings and effective dates for PTSD and the effective 
date for TDIU.  In Harris v. Derwinski, 1 Vet.App. 180 
(1991), the Court stressed that the Board may not address a 
claim that is "inextricably intertwined" with another claim 
which was undecided and pending before VA.  


Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements for the February 2007 
compensation examination provider to 
review the pertinent evidence in the 
claims files and then address whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
veteran's organic brain syndrome 
represents a disability separate from 
service-connected cognitive disorder.  
The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined, if necessary.  
If the requested physician is not 
available, a qualified substitute may be 
used.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim.  The AMC must 
also issue an SSOC on the issues of an 
initial rating for PTSD prior to August 
23, 1999, an effective date earlier than 
August 23, 1999, for a staged rating for 
PTSD, and an effective date earlier than 
August 23, 1999, for TDIU.  This SSOC 
must reflect the separate ratings the 
Board has assigned for cognitive 
disorder.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


